DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "deformable, yet resilient" in claims 1 and 6 is a relative term which renders the claim indefinite.  The term "deformable” by itself is considered definite. In view of Applicant’s arguments, “resilient” is also considered definite. However, the limitations are connected by the term “yet” which is interpreted as requiring that the limitations are in some way contrary to their generally understood meaning. This introduces questions about the metes and bounds of “deformable” and “resilient” if an artisan interprets them differently from their generally understood meaning. Since “resilient” requires a deformation, Examiner suggests the claim be amended to simply “resilient” instead of “deformable, yet resilient.” 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) anticipated as being anticipated by Baek et al. (US 2018/0043805).
As to claim 1, Baek teaches a device for supporting at least a portion of a human body (ventilated seat cushion 18, 22), the device comprising: a deformable, yet resilient, three-dimensional lattice structure (3D printed lattice 60 can have “varying firmnesses” [0034]) having a plurality of interconnected arm elements (branches 90. See Figs. 5-6F); and a continuous airspace disposed among the lattice structure (as shown in Figs 5-6F and described in [0023] and [0034], the lattice structure enables ventilation.), wherein the lattice structure has a first stiffness in a first direction and a second stiffness in a second direction, wherein the second stiffness is less than the first stiffness ([0032] teaches nodes 88 are twisted in “some or all” directions 92, 94, 96. For example, one embodiment meeting the teachings of [0032] is a cell 86 having arms 90 that are twisted in the vertical direction 92, and having arms 90 which are not twisted (linear) in directions 94, 96. Thus, there is at least one embodiment in which forces from a horizontal direction cause linear compression and forces from a vertical direction cause a torsional deformation. It is inferred that linear and torsional deformations produce different stiffnesses owing to their different modes of deformation. Accordingly, Baek teachings result in one direction (any direction and wherein the second direction is generally perpendicular to the first direction (the directions 92, 94, 96 described by Baek are perpendicular to each other as shown in Figs 6C, 6D, 6F, etc.). 
As to claims 2-8, the claims are unamended and the rejection remains unchanged. For a text of the rejection, please refer to the Action mailed 1 October 2021.
As to claim 9, Baek teaches the device of claim 1, wherein the lattice structure is collapsible from: an unstressed position wherein the lattice structure and the airspace occupy a first volume, to a stressed position wherein the lattice structure and the airspace occupy a second volume (because Baek teaches a cushion, it is inferred the cushion deforms to a stressed position occupying a smaller volume, for example when a user puts the weight of a body part on the cushion). Baek does not explicitly describe the second volume is less than 20% of the first volume. See MPEP 2112.01: “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).” In this case, insofar as the structure of a lattice necessarily enables a specific volume reduction, Baek’s structure is so similar to Applicant’s inventive structure the claimed function of a reduction by 20% volume is presumed to be inherent and thus anticipated. Both Applicant’s and Baek’s lattice structures are “diamond” shaped wherein each node has eight arms (see Baek [0024] and Fig 6A). Moreover, while Applicant’s arms have a length of 2-25mm, Baek teaches 5-30mm [0033]. .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ziolek (US 2017/0305093) in view of King (US 10,943,280).
As to claim 12, Ziolek teaches a method of forming a pillow for supporting a head of a human patient (“3D printed seat support system” (Title). [0004]: “It is envisioned that the 3D-printed support apparatus described herein can be utilized myriad applications where a flexible layer is desired (e.g., to replace foam), including seats, pillows, mattresses, any type of cushion, and the like.”), the method comprising: using an additive manufacturing process (the pillow is 3D printed), forming a deformable, yet resilient, three-dimensional lattice structure (the firmness and hysteresis of the v-spring elements which form the 3D printed structure are able to be chosen by a user, see [0011]. Thus the lattice structure must be resilient) having a plurality of inter-linked arm elements (200a) and a continuous airspace disposed among the lattice structure (as shown for example in Fig. 4B). 
Ziolek does not teach wherein at least a portion of the three-dimensional lattice structure is formed in accordance with anatomical data related to the patient, and wherein the anatomical data was obtained via at least one of a body scan of the patient and/or direct measurement of the patient.
Rather, while Ziolek teaches the firmness and hysteresis percentages of any given portion of the pillow can be chosen by the designer of the pillow (see [0025]), Ziolek does not discuss the specific overall shape of the pillow as it relates to a user. However Ziolek [0048] teaches the volume 600 of a pillow can be “predefined” from a 3D model generated using CAD techniques. Examiner notes the shape of a pillow was known in the art at the time the invention was effectively filed to be obtained by a body scan of a patient. See King which teaches a scanner at Col 2 lines 63+ which is useful for scanning the neck of the user. Col 3 lines 1+ teaches “based off the measurement, a pillow may be built custom for the user.” King teaches the building of the pillow occurs by a “reproduction-means 130” which is taught at Col 4 lines 51+ to be a three-dimensional printer 132. King is otherwise silent with respect to a method of three-dimensional printing of a pillow.
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified Ziolek to have obtained anatomical data via a body scan (as taught by king) so that at least a portion of the three-dimensional lattice (as taught by Ziolek) is formed in accordance with the anatomical data. Such a person would have been motivated to do so, in order to improve the pillows of Ziolek by providing the benefits of King (specifically a pillow which provides support and promotes a neutral spine for a specific user). See also MPEP § 2143 A 
As to claim 13, Ziolek in view of King teaches the method of claim 12, wherein the formed lattice structure has a density defined by the volume of the lattice structure in a given volume of the pillow, and wherein forming the lattice structure comprises: forming a first portion having a first density, and forming a second portion having a second density different than the first density (Ziolek Fig 6B illustrates an embodiment of a pillow having at least three separate portions of firmness. [0011] explains that differing firmness is achieved at least through varying the size of the v-spring elements. Thus it is inferred the density of those groupings of elements is correspondingly changes as the size changes.). 
As to claim 14, Ziolek in view of King teaches the method of claim 13, wherein forming the lattice structure comprises forming a third portion having a third density different than each of the first density and the second density (Ziolek Fig 6B illustrates an embodiment of a pillow having at least three separate portions of firmness.).
As to claim 16, Ziolek in view of King teaches the method of claim 13, wherein the first portion is formed at a predetermined first position in the pillow in accordance with anatomical data related to the patient, and wherein the second portion is formed at a predetermined second position in accordance with the anatomical data (Ziolek [0047]: “Thus, the firmness or hysteresis can differ throughout . 
As to claim 18, Ziolek teaches a system (3D printer) for forming a pillow for supporting a human head (“3D printed seat support system” (Title). [0004]: “It is envisioned that the 3D-printed support apparatus described herein can be utilized myriad applications where a flexible layer is desired (e.g., to replace foam), including seats, pillows, mattresses, any type of cushion, and the like.”), the system comprising: a 3D printing device (3D printer described at [0023]); and a processing device ([0023] describes the 3D printer is under “computer control”) structured to cause the 3D printing device to form (the 3D printer of Ziolek is described as forming the inventive v-spring elements, and thus the lattice structure) a deformable, yet resilient, three-dimensional lattice structure (the firmness and hysteresis of the v-spring elements which form the 3D printed structure are able to be chosen, see [0011])  having a plurality of inter-linked arm elements (200a) and a continuous airspace disposed among the lattice structure (as shown for example in Fig. 4B). 
Ziolek does not teach wherein at least a portion of the three-dimensional lattice structure is formed in accordance with anatomical data related to the patient, and wherein the anatomical data was obtained via at least one of a body scan of the patient and/or direct measurement of the patient.
Rather, while Ziolek teaches the firmness and hysteresis percentages of any given portion of the pillow can be chosen by the designer of the pillow (see [0025]), Ziolek does not discuss the specific overall shape of the pillow as it relates to a user. However Ziolek [0048] teaches the volume 600 of a pillow can be “predefined” from a 
It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have modified the Ziolek system to have obtained anatomical data via a body scanner (as taught by king) so that at least a portion of the three-dimensional lattice (as taught by Ziolek) is formed in accordance with the anatomical data. Such a person would have been motivated to do so, in order to improve the pillows of Ziolek by providing the benefits of King (specifically a pillow which provides support and promotes a neutral spine for a specific user). See also MPEP § 2143 A which describes the prima facie obviousness of combining prior art elements according to known methods to yield predictable results. In this case, the prior art of Ziolek and King are each analogous to the claimed invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ziolek in view of King.
As to claim 15, Ziolek in view of King teaches the method of claim 14, but does not teach forming the lattice structure comprises forming a fourth portion having a fourth density different than each of the first density, the second density, and the third density. Rather, as shown for example in Ziolek Fig 6B, there are only three sections of defined firmness. However, Fig 6C shows dozens of V-spring arrays and Ziolek [0049] teaches that each specific V-spring array is separately controllable with respect to firmness and hysteresis. Thus, it would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to have provided for a fourth portion having a density different than each of the first, second, and third portions. Such a person would have been motivated to do, with a reasonable expectation of success, for the purpose of providing more granular control over the overall firmness of the pillow, or to provide for different levels of firmness for more than just three sections of the pillow considering that more than three sections are already contemplated.
Response to Arguments
Applicant's arguments filed 3 January 2022 pertaining to “deformable, yet resilient” have been fully considered but they are not persuasive. Examiner appreciates the further definition of resilient. However, the term “yet” introduces uncertainty about the ordinary definition of “deformable” and “resilient.” Above, Examiner suggests simplifying the limitation to “resilient” since resiliency requires a deformation.
Applicant's arguments pertaining to Baek have been considered by they are not persuasive. 
Applicant argues “None of paragraph [0032] and/or FIGS. 6C, 6D provides any disclosure or suggestion whatsoever that such “twisted” nodes would, or even could, provides for an arrangement such as presently recited in claim 1. Examiner disagrees. 
Specifically, the claim requires a first stiffness in a first direction and a second stiffness in a second direction. Examiner admits that if every arm 90 from every node 88 is equal then the stiffness in each direction will be the same. However, Examiner asserts the opposite is also true – if any arm 90 from any node 88 is unequal to the other arms 90, then the stiffness in the direction of the unequal arm will necessarily be different in that direction than in other directions.
In many embodiments, such as at [0029] with respect to Fig 6C and at [0030] with respect to Fig 6D, there is no discussion that any arm 90 at any given node 88 would be different from any other arm at that node. However, while discussing 6F, Baek teaches at [0032] the node 88 has arms 90 which are twisted in “some or all of the directions 92, 94, 96.” This is an explicit teaching that the arms in one direction may be different than the arms in another direction at any given node.
Accordingly, since the arms 90 in one direction may have a twist while the arms 90 in another direction are different since they may have no twist, it is inferred the different directions will have different stiffnesses.
Examiner further notes Baek teaches other modifications from node to node which may be considered to change the stiffnesses in the different directions. See [0033] which teaches, “In addition, the size of the cells 86 may be modified to affect the desired mechanical properties. The cells 86 shown above may have a size along any of the directions 92, 94, 96 of between 5 and 30 mm. The branches 90 may have a diameter of 1 and 5 mm.” 
Further, Baek teaches material differences along “planes” which is a strong teaching to material differences along orthogonal directions.
Applicant’s arguments regarding Ziolek are convincing. Examiner has provided King as a teaching that it was known in the art at the time the invention was effectively filed to create a pillow via three dimensional printing according to a scan of the body of a patient.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB JAMES CIGNA whose telephone number is (571)270-5262. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACOB J CIGNA/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        14 January 2022